Case 1:20-mj-00312-JFA Document 20 Filed 02/26/21 Page 1 of 1 PagelD# 100

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA

Vv.
1:20-mj-312 (JFA)
MATTHEW J. ERAUSQUIN,
a/k/a MATT HAMMOND,

Newer Nee eee eee” eee ee” ee”

Defendant.
ORDER
Defense counsel have raised very troubling issues in their Response to Government
Transport Update. [Dkt. No. 19]. On the record before the Court there appears to be no
reasonable explanation for either the delay in bringing this defendant, who was arrested in
Miami, Florida in the middle of November 2020, into this district, or transporting him from
Florida to Oklahoma. Accordingly, it is hereby
ORDERED that the Complaint will be dismissed if the defendant is not produced in this
district and housed in the Alexandria Adult Detention Center by Monday, March 8, 2021.
The Clerk is directed to forward copies of this Order to counsel of record and the United
States Marshals Service.
a
Entered this ab day of February, 2021.

Alexandria, Virginia

Isf Dye

Leonie M. Brinkeina
United States District Judge
